 



Exhibit 10.24
(RADISYS. LOGO) [v27736v2773600.gif]
RadiSys Corporation
5445 NE Dawson Creek Drive
Hillsborn, OK 97124
(503) 615-1100
(503) 615-1150 fax
www.radisys.com
September 16, 2002
PERSONAL AND CONFIDENTIAL
Mr. Scott Grout
5227 Lincolnshire
Dallas, TX 75287
Phone 972.733.0857
Dear Scott,
On behalf of the RadiSys Corporation Board of Directors, I am pleased to make
you a contingent offer to serve as President and Chief Executive Officer, and a
member of our Board of Directors. This offer is contingent upon the successful
results of our reference checks, which we have not yet completed at your
request. We anticipate completing those reference checks by no later than Sept
23rd, assuming your references are available to speak with us, and will let you
know whether the results were successful at or before that time. If the results
of the reference checks are successful, your compensation and benefits as
President and Chief Executive Officer would be as outlined in this letter. I
will be serving as Chairman of the Board of RadiSys to work closely with you.
Your base salary would be $375,000, payable bi-weekly. Your annual incentive
compensation plan target would be $220,000 or 58.6% of your base pay. This means
your total compensation would be $595,000 if you meet your incentive goals. We
would guarantee your bonus at target for Q402 pro-rated for proportion of the
quarter when you were employed by RadiSys. The 2003 goals would be agreed upon
with the compensation committee of the Board . Your 2003 goals should be of the
same structure as the balance of your executive team. The CEO, Executives and
senior directors would have to achieve several specific objectives (MBO’s) in
order to earn their full incentive bonus or to exceed it. We expect there should
be upside in the design of the incentive plan. The new CEO will have significant
input into the design of the 2003 plan.
You would also be granted 350,000 stock options under our Stock Incentive Plan.
The term of the option would be seven years, with shares vesting one-third on
the first anniversary and in equal monthly increments thereafter until fully
vested on the third anniversary. The exercise price would be the last-trade
price on the date you start work at RadiSys. As much of the options as permitted
by law will be granted as ISO options, with the remainder issued as nonqualified
options. You would be eligible for your first refresh grant at the time of the
first yearly company refresh process after your one year anniversary.

 



--------------------------------------------------------------------------------



 



RadiSys would provide you with $90,000 for relocation assistance. All or a
portion of this amount would be grossed up as necessary to make this tax neutral
to you and your family. This amount is meant to cover all relocation related
expenses including reasonable time to sell your house in Dallas. This payment
would be included with your normal payroll checks within the first month of
employment. Relocation assistance must be repaid on a pro-rated basis if you
voluntarily terminate employment within 24 months of your date of hire. You may
want to consult your own tax advisor for more extensive information. In
addition, RadiSys will introduce you to our principle bank and assist you to the
extent possible under applicable law to obtain bridge or other financing to
facilitate your move to Oregon. We have just contacted Glenna Olson, who is the
Senior Vice President and Managing Director of the Private Banking group of US
Bank, and she represented that there should be no problem as long as you do not
have any overall credit issues. She can be reached at 503-275-4160 or you can
also deal with her associate, Laurie Wooley at 503-275-3932.
In addition, the company offers an Employee Stock Purchase Program (ESPP) which
allows you to purchase stock in the company at a discount. As an executive, you
would be subject to our stock ownership policy, a copy of which is also
enclosed.
Our benefits plan includes medical with Aetna; dental with ODS, and vision
insurance with Vision Service Plan (VSP). RadiSys pays 100% of the cost of your
insurance program and offers dependent coverage under the medical, dental, and
vision insurance at a minimal cost to you. In keeping with our commitment to a
smoke-free workplace, we do charge a nominal premium for employees or insured
dependents that smoke. You would also be eligible to participate in additional
executive benefit programs including Executive Physical, Financial and Tax
Planning, and an Executive Deferred Compensation Plan.
Term life insurance equal to twice your annual base salary, capped at
$600,000.,and long term disability insurance would also be included in your
benefit package. The company sponsors a 401(k) plan, with a company match. After
you accumulate 1,000 hours of service in a calendar year, the Company will match
$0.50 for every dollar you contribute up to the first 6% of compensation
provided that you are employed on December 31 of that year.
You would be eligible for an Executive Change of Control Agreement identical in
form to the Executive Change of Control Agreement currently in effect with our
Chief Financial Officer. That agreement would provide for severance and
accelerated option vesting if there is a change of control and your employment
is terminated without cause, as those terms are defined in the agreement,
contingent upon receipt of a release. A brief summary of the key terms is:
12 months base salary severance if a termination without cause occurs, as
defined in the agreement, as a result of a change of control for a specified
period; and all your unyested options would accelerate. This severance would be
contingent upon receipt of a release.
RadiSys Corporation is an at-will employer. Either the employee or the Company
can terminate the employment relationship at any time with or without cause,
reason, or notice. However, if

 



--------------------------------------------------------------------------------



 



you are terminated without cause the company’s current practice is to pay its
executives 6 months base salary severance, contingent upon receipt of a release.
In your case, the severance amount would be 12 months, contingent upon receipt
of a release.
We understand that you are indebted to your current employer in the amount of
$98,000 secured by 2.4 million Chorum shares. We would hope, after good faith
negotiations on your part, your current employer will accept forgiveness of your
loan. If this line of discussion isn’t fruitful perhaps some of your stock in
your employer could be offered as full repayment of that loan. Our bank could
also look at bridging the loan for a longer period of time in combination with
some stock return. I have not received support from our compensation committee
for your idea of potential service on the Chorum Board as a back-up method to
relieve the loan. We would be more open, if it becomes absolutely necessary, to
a fair split between an amount of stock surrender on your part with some one
time hiring bonus on our part used to pay off the loan.
Please read and sign the enclosed Employee Agreement and this offer letter and
return both to me. By signing, you acknowledge that you accept the terms set
forth in this letter upon notification that the reference checks have been
successfully completed. The terms of this letter will remain valid for 1 week
following the date of this letter. Employment will also be contingent upon your
satisfactorily passing a background check and pre-employment drug test.
Scott, I am personally delighted at the prospect of working with you. Please do
not hesitate to call me if I can answer any questions.
Sincerely,
     /s/ Scott Gibson
Scott Gibson, Director and Chair of CEO Search Committee
Accepted:

     
/s/ Scott Gibson
 
9/19/02
 
 Signature
  Date

 